Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mushsel U.S. Pub 2017/0317677.

With regards to claim 1. Muchsel teaches an integrated electronic circuit, comprising: 
a switching network configured to receive binary control states (as shown in Muchsel figure 4, item 400 receives W,X,Y, and Z); 
(as shown in Muchsel figure 5, item 530 with 540; figure 5 is the details of item 404 from figure 4), wherein each secret-carrying gate of the one or more secret-carrying gates represents Boolean secrets and is configured to receive binary input states (as shown in Muchsel figure 5, item Q0 thru Q2) and to output one or more Boolean secrets (as shown in Muchsel figure 5, item Y) of the Boolean secrets according to a state sequence of the binary input states (see Muchsel para [0036-0037]); 
one or more flip-flops (as shown in Muchsel figure 5, three flip-flops that output Q0 thru Q2) configured to store binary output states output by the switching network (as shown in Muchsel figure 5, flip-flops store CFG_SI), and to supply binary input states to the one or more secret-carrying gates based on the binary output states (as shown in Muchsel figure 5, flip-flops store inputs from CFG_SI and supply Q0 thru Q2 to 530/540), wherein the switching network is configured to combine the binary control states and a plurality of Boolean secrets output by the one or more secret-carrying gates to generate the binary output states (as shown in Muchsel figure 4, items W,X,Y and Z are combined with 402,404,406, and 408 to generate output of 408); and 
an output configured to output at least one of the plurality of Boolean secrets output by the one or more secret-carrying gates (as shown in Muchsel figure 5, item 512) or the binary output states output by the switching network to another integrated electronic circuit.

    PNG
    media_image1.png
    444
    563
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    623
    580
    media_image2.png
    Greyscale


With regards to claim 7. Muchsel teaches a chip, comprising: 
one or more integrated electronic circuits (as shown in Muchsel figure 4, items 402,404,406, and 408), wherein each integrated electronic circuit of the one or more integrated electronic circuits comprises: 
(as shown in Muchsel figure 5, item 500 receives A and B; figure 5 is the details of item 404 from figure 4); 
one or more secret-carrying gates (as shown in Muchsel figure 5, item 530 with 540), wherein each secret-carrying gate of the one or more secret-carrying gates represents Boolean secrets and is configured to receive binary input states (as shown in Muchsel figure 5, item Q0 thru Q2) and to output one or more Boolean secrets of the Boolean secrets according to a state sequence of the binary input states (see Muchsel para [0036-0037]); 
one or more flip-flops (as shown in Muchsel figure 5, three flip-flops that output Q0 thru Q2) configured to store binary output states output by the switching network (as shown in Muchsel figure 5, flip-flops store CFG_SI), and to supply binary input states to the one or more secret-carrying gates based on the binary output states (as shown in Muchsel figure 5, flip-flops store inputs from CFG_SI and supply Q0 thru Q2 to 530/540), wherein the switching network is configured to combine the binary control states and a plurality of Boolean secrets output by the one or more secret-carrying gates to generate the binary output states (as shown in Muchsel figure 4, items W,X,Y and Z are combined with 402,404,406, and 408 to generate output of 408); and 
an output configured to output at least one of the plurality of Boolean secrets output by the one or more secret-carrying gates (as shown in Muchsel figure 5, item 512) or the binary output states output by the switching network to another integrated electronic circuit.

With regards to claim 12. Muchsel discloses the chip of claim 7, and Muchsel also teaches comprising a chain of integrated electronic circuits formed by a plurality of integrated electronic circuits of the one or more integrated electronic circuits (as shown in Muchsel figure 4, items 404 to 402 then to 408), wherein a signal output via an output of a preceding integrated electronic circuit in the chain is fed to a subsequent integrated electronic circuit in the chain (output of 404 is fed to 408 thru 402).

With regards to claim 13. Muchsel discloses the chip of claim 12, and Muchsel also teaches wherein: the signal output via the output of the preceding integrated electronic circuit comprises at least one of one or more binary control states or one or more binary states (as shown in Muchsel figure 4, items W and X); and the subsequent integrated electronic circuit is configured to combine at least one of the one or more binary control states or the one or more binary states with stored binary output states (Z is combined with the output).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mushsel U.S. Pub 2017/0317677 as applied to claim 1 above, and further in view of Miyauchi U.S. Pub 2011/0255694.

With regards to claim 2. Muchsel discloses the integrated electronic circuit of claim 1, but does not teach wherein the switching network implements a multiplexer.
However Miyauchi does teach the switching network implements a multiplexer (as shown in Miyauchi figure 7 item S10). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the input to the confidentiality circuit of Muchsel with the multiplexer selection for the input of Miyauchi to allow the selection of accepting in new inputs to analyze or hold the value while analysis is being performed to improve analysis (see Miyauchi para [0077]).

    PNG
    media_image3.png
    425
    585
    media_image3.png
    Greyscale


Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mushsel U.S. Pub 2017/0317677 as applied to claim 1 above, and further in view of Kuenemund U.S. Pub 2015/0294944.

With regards to claim 18. Muchsel discloses the chip of claim 7, but Muchsel does not teach comprising a non-volatile memory configured to: store a value; and supply, based on the value, an integrated electronic circuit of the one or more integrated electronic circuits with at least one of one or more binary control states or one or more binary states to be combined with stored binary output states.
(see Kuenemund para [0129]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the undisclosed storage source of the binary control states of Muchsel with the non-volatile memory for subsequent use of Kuenemund to provide a robust and reverse engineering resistant chip-individual pieces of information to improve encryption (see Kuenemund para [0073]).

With regards to claim 20. Muchsel and Kuenemund disclose the chip of claim 18, and Kuenemund also teaches wherein the value is a chip-specific secret value (see Kuenemund para [0073 and 0129] the value for protecting this specific chip).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mushsel U.S. Pub 2017/0317677 and Kuenemund U.S. Pub 2015/0294944 as applied to claim 18 above, and further in view of Dellow U.S. Pub 2012/0328106.

With regards to claim 19. Muchsel and Kuenemund disclose the chip of claim 18, but Muchsel and Kuenemund do not teach wherein the non-volatile memory has a locking mechanism such that the non-volatile memory can only be written to once.
(see Dellow para [0012]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the undisclosed storage mechanism of Muchsel and Kuenemund with the written once device of Kuenemund to provide an encryption to prevent future tampering with the key to improve security (see Kuenemund para [0012]).


Allowable Subject Matter
Claims 3-6, 8-11, 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 3. In combination with the other limitations of the claims, the cited prior arts fail to teach “wherein the plurality of Boolean secrets output by the one or more secret-carrying gates control which binary control states are output by the multiplexer as one or more binary output states”.

With regards to claim 4. In combination with the other limitations of the claims, the cited prior arts fail to teach “wherein: each secret-carrying gate of the one or more secret-carrying gates comprises a plurality of field-effect transistor pairs configured such that in response to at least one of: a first transition from a first binary input state of two 

With regards to claim 8. In combination with the other limitations of the claims, the cited prior arts fail to teach “wherein: the one or more integrated electronic circuits comprise a first integrated electronic circuit and a second integrated electronic circuit; the second integrated electronic circuit is configured to output a signal via an output of the second integrated electronic circuit; and the signal is fed to the first integrated electronic circuit”. Claims 9 thru 11 are allowed based upon their dependency to claim 8.

With regards to claim 14. In combination with the other limitations of the claims, the cited prior arts fail to teach “wherein a second signal output via a second output of the subsequent integrated electronic circuit in the chain is fed to the preceding integrated 

With regards to claim 16. In combination with the other limitations of the claims, the cited prior arts fail to teach “wherein at least one integrated electronic circuit of the plurality of integrated electronic circuits in the chain is supplied with a second signal output via a second output of the subsequent integrated electronic circuit in the chain and the signal output via the output of the preceding integrated electronic circuit in the chain. Claim 17 is allowed based upon its dependency to claim 16.

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS R. BAHR whose telephone number is (571)270-1057.  The examiner can normally be reached on M-TH 11-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURTIS R BAHR/Examiner, Art Unit 2844